Case 2:20-cv-00577-MWF-AS Document 22 Filed 07/01/20 Page 1 of 1 Page ID #:96



  1
                                                                   JS-6
  2

  3

  4

  5                        UNITED STATES DISTRICT COURT
  6       CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION
  7

  8 RAYMOND LOPEZ,                              Case No.: 2:20-cv-00577-MWF-AS
  9               Plaintiff,                    ORDER DISMISSING ACTION
 10
           vs.
 11
      EXPERIAN INFORMATION
 12 SOLUTIONS, INC., et. al.

 13
                  Defendants.

 14

 15

 16        Pursuant to the stipulation of the Parties, Defendant Experian Information
 17 Solutions, Inc. is dismissed with prejudice and each party shall bear its own

 18 attorneys’ fees and costs.

 19        IT IS SO ORDERED.
 20

 21 DATED: July 1, 2020
                                           MICHAEL W. FITZGERALD
 22                                        UNITED STATES DISTRICT JUDGE
 23

 24

 25

 26

 27

 28

                                               1
